FILED
                           NOT FOR PUBLICATION
                                                                              MAY 12 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 18-30242

              Plaintiff-Appellee,                D.C. No.
                                                 2:17-cr-00105-RSL-1
 v.

DANIEL A. NIX,                                   MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert S. Lasnik, District Judge, Presiding

                             Submitted May 4, 2020**
                               Seattle, Washington

Before: KLEINFELD, W. FLETCHER, and RAWLINSON, Circuit Judges.

      Daniel Nix appeals his jury conviction for attempted evasion of payment of

taxes. We have jurisdiction under 28 U.S.C. § 1291, and affirm.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In 1997, Nix stopped paying federal taxes on his interior design consulting

business. Although his business earned nearly $2 million in profit over the next

sixteen years, Nix voluntarily paid only $744 in federal taxes. During this time,

Nix submitted false tax returns stating that he had no income and mailed fictitious

money orders to the IRS.

      The government charged Nix with thirteen counts of attempted tax evasion,

26 U.S.C. § 7201, eleven counts of presenting fictitious financial obligations, 18

U.S.C. § 514, and one count of corrupt interference with the Internal Revenue

Code, 26 U.S.C. § 7212. A jury convicted Nix on all twenty-five counts.

      Nix appeals only his convictions for attempted tax evasion, and only on the

ground that the government failed to prove that he acted willfully. Nix claims he

could not have acted willfully because he had a good-faith belief that the federal

government had no authority to tax him, a “sovereign citizen.”

      We review whether the district court erred in denying Nix’s non-renewed

motion for judgment of acquittal for “manifest miscarriage of justice or for plain

error.” United States v. Kuball, 976 F.2d 529, 531 (9th Cir. 1992); see also United

States v. Maggi, 598 F.3d 1073, 1080 n.2 (9th Cir. 2010). However, we would

affirm even if we were to review de novo.




                                          2
      First, “a defendant’s views about the validity of the tax statutes are irrelevant

to the issue of willfulness[.]” Cheek v. United States, 498 U.S. 192, 206 (1991).

Nix, like the defendant in Cheek, had “full knowledge of the [tax] provisions at

issue and a studied conclusion, however wrong, that those provisions are invalid

and unenforceable.” Id. at 205. Such taxpayers are “in no position to claim that

[their] good-faith belief about the validity of the Internal Revenue Code negates

willfulness or provides a defense to a criminal prosecution under [26 U.S.C.

§] 7201[.]” Id. at 206.

      Nix’s defense thus fails as a matter of law. The evidence overwhelmingly

showed that Nix knew about his tax obligations and chose not to comply. To

prove willfulness, the government had to show that the “law imposed a duty on the

defendant, that the defendant knew of this duty, and that he voluntarily and

intentionally violated that duty.” Id. at 201; see also United States v. Powell, 955
F.2d 1206, 1211 (9th Cir. 1991). At trial, the government presented evidence that

Nix received multiple notices from the IRS, emailed his bookkeeper about his “IRS

issues,” met with IRS auditors only to file for restraining orders against them, filed

false tax returns, and submitted fictitious money orders to the IRS. Nix disputes

none of these facts on appeal. Given this evidence, “any reasonable trier of fact




                                           3
could have found the essential elements of the crime beyond a reasonable doubt.”

Kuball, 976 F.2d at 531.

      AFFIRMED.




                                        4